77 So.3d 1290 (2012)
Nicholas AGATHEAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4870.
District Court of Appeal of Florida, Fourth District.
February 15, 2012.
Richard L. Rosenbaum of Arnstein & Lehr, LLP, Fort Lauderdale, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.

ON REMAND FROM THE SUPREME COURT OF FLORIDA
DAMOORGIAN, J.
We reconsider on remand our opinion in Agatheas v. State, 28 So.3d 204 (Fla. 4th DCA 2010), which was quashed by the Florida Supreme Court in Agatheas v. State, 77 So.3d 1232 (Fla.2011). Consistent with the supreme court's holding that the admission of the 45-caliber revolver, photographs of the gun, bandana, and latex gloves found in Agatheas's backpack, was error, we conclude that Agatheas was denied a fair trial by the cumulative effect *1291 of the admission of this irrelevant and inadmissible evidence elicited by the State. See Penalver v. State, 926 So.2d 1118, 1137 (Fla.2006) (providing that where multiple errors exists, courts must consider whether the cumulative effect of those errors deprives the defendant of a fair trial) (citing Nowitzke v. State, 572 So.2d 1346, 1350 (Fla.1990)).
Accordingly, we reverse Agatheas's conviction and sentence and remand for a new trial.
Reversed.
MAY, C.J., and CIKLIN, J., concur.